Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of restriction requirement in the reply filed on 9/27/21 is acknowledged.  The traversal is on the ground(s) that MPEP § 803 and/or arguing the claims are considered in the same application.  This is not found persuasive because Species A and B are mutually exclusive and require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
After the interview with Applicant’s attorney, Applicant agree to elect Fig 5 and claims 1, 6-9 without traverse.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Klosky (US 20110242744).
With regard claim 1, Klosky discloses A film wrapping display (abstract; fig 1-9) comprising: a panel (at least 200, Examiner consider as a panel) that is transparent to light and is configured to display information on one surface of the panel (paragraph [41]-[46]; at least, Examiner consider the touch screen is transparent to the light emitted from the light source inside the mobile device; and also item 200 is configured to display information on one surface of the panel); and a film adhered to cover the one surface of the panel on which the information is displayed (at least fig 6-8), wherein the film is adhered to the other surface of the panel opposite to the one surface in addition to the one surface of the panel (at least fig 6-8); and an edge of the film is positioned at the other surface while the film covers an outermost periphery of the panel and extends around to the other surface (at least fig 6-8).
With regard claim 8, Klosky further discloses an edge portion where adjacent end surfaces of the panel intersect each other is covered by a continuous part of the film (at least fig 6-8).
With regard claim 9, Klosky further discloses a part of the other surface of the panel is covered by the continuous part of the film in addition to the edge portion (at least fig 6-8).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klosky (US 20110242744) in view of and further in view of Examiner’s Official Notice (EON). 
With regard claim 6, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the panel is a protective glass of a touch panel.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to change, at least, the touch interface with a protective glass and the device connected and/or attached to another touch panel (such as, but not limited to, a tablet or another touch panel device similar to 200).  The motivation to modify the previous discussed structure with EON feature is to further extend the touch panel feature to the modified structure. 
With regard claim 7, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for an anti-glare film is adhered to a surface of the film that covers the one surface of the panel.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have an anti-glare film is adhered to a surface of the film that covers the one surface of the panel and modify to previous discussed structure.
The motivation to modify the previous discussed structure with EON feature is to further improve the display feature of the modified structure. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841